UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2013 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Dr. Lori Anne Kunkel, who served as Pharmacyclics, Inc.’s (the “Company” or “Pharmacyclics”) Chief Medical Officer tendered her resignation from the Company to pursue other interests, effective August 2, 2013.In a statement, Robert W. Duggan, the Company’s Chairman of the Board and Chief Executive Officer stated: “We thank Lori for her many contributions to Pharmacyclics, and wish Lori continued success in all her future endeavors.As CMO, she has played a meaningful role in the receipt of three Breakthrough Therapy Designations, as well as the recently submitted New Drug Application for ibrutinib.” In connection with her resignation, the Company’s Board of Directors accelerated the vesting of options to purchase 6,250 shares of the Company’s common stock held by Dr. Kunkel. Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. July 31, 2013 PHARMACYCLICS, INC. By: /s/ Joshua T. Brumm Name:Joshua T. Brumm Title:Executive Vice President, Finance
